El Juez Asociado Sr. Aldbey,
emitió la opinión del tribunal.
Bamón Berdiel Salvador presentó demanda, que luego enmendó, en la Corte de Distrito de Ponce alegando que en agosto 16 de 1897 y con el fin de que Don Francisco Arabía optara al remate de las obras del acueducto del municipio de Adjuntas, consignó el demandante en la depositaría municipal de dicho municipio, la suma de $1,003.88, equivalentes al 10 por ciento de las obras que se iban a rematar, otorgán-dose por el depositario municipal, la siguiente carta de pago:
“Depositaría Municipal de Adjuntas. Ejercicio de 1897 a 1898. Don Fernando González, Depositario de los Fondos Municipales de Adjuntas.
‘ ‘ He recibido de Don Ramón Berdiel vecino de esta villa la suma de un mil tres pesos 88 centavos, moneda corriente, cantidad equi-*164valente al diez por ciento d§ las obras que se. intentan rematar para el acueducto de esta villa y cuya suma la deposita con el fin de- que, por Don Francisco Arabía Fradera se presente pliego optando al remate y cuya cantidad se devolverá al interesado sirviendo esta carta de pago como definitiva si se aprueba el remate a favor de diclio señor, por ser igual cantidad el depósito anterior que el definitivo. De esta carta de pago se ha de tomar razón por contaduría a los efectos consiguientes. Adjuntas 16 de agosto- de 1897. Fernando González Castillo. Tomé Razón boy 5 de diciembre de 1897. El contador Juan Garrigó.”
Tambié alegó que dicho depósito, no tuvo valor ni eficacia porque el demandado rehusó llevar a cabo las obras rema-tadas y que posteriormente reclamó el demandante la suma consignada, a lo que no accedió el demandado y que aunque en repetidas y diversas ocasiones ha gestionado el cobró de esa cantidad con intereses, la corporación demandada siem-pre ha tratado de evadir el pago;' y después de alegar tam-bién que los $1,003.88 equivalen a 602.32 dólares que aña-diéndole los intereses desde 1898 hasta junio de 1914 asciende la cantidad que reclama a $3,405, concluyó pidiendo que se dictara sentencia condenando al demandado' a pagar esa can-tidad, con las costas, gastos, honorarios ele abogado y desem-bolsos.
No habiendo el demandado excepcionado o contestado la demanda enmendada a pesar de haber sido notificada a sus abogados se anotó su rebeldía, y el secretario registró sen-tencia en 12 de enero de 1915 condenando al municipio de Adjuntas a pagar a Ramón Berdiel Salvador la’ cantidad de $3,405 con las costas, de cuya sentencia apeló la parte demandada para ante nosotros.
El depósito que se reclama en este pleito no tiene el con-cepto de voluntario sino el de necesario de acuerdo con el artículo 1781, No. Io. del Código Civil vigente en 1897 toda vez que fué hecho en cumplimiento de una obligación legal co-mo es la impuesta por el Real Decreto de 4.de enero de 1883 sobre subastas municipales, vigente entonces por disposición *165del artículo 89 de la Ley Municipal por la cual se gobernaban los municipios. En consecuencia para tener derecho a la devolución del depósito necesario no basta la sola alegación de que el depósito fné hecho, como ocurre con el depósito voluntario, sino que hay que consignar los hechos que de acuerdo con dicho Eeal Decreto produzcan la obligación en el municipio demandado de entregar el depósito.
El citado Eeal Decreto exigía un-depósito provisional para poder tomar parte en las subastas municipales que no se devolvía a los interesados hasta después que el remate era adjudicado definitivamente a uno de ellos, quedando retenido el del licitador a quien se adjudicaba el remate para responder con él del cumplimiento de su obligación de prestar fianza definitiva para responder del cumplimiento de su contrato y de otorgar la escritura correspondiente de obligación; y cuando la cantidad se depositaba como fianza definitiva enton-ces respondía no solo del cumplimiento del contrato sino tam-bién de las multas e indemnizaciones que de acuerdo con el mismo se le podían imponer.
El depósito en este caso lo fué no sólo para poder con-currir a la subasta sino también como definitivo para el caso de que se adjudicaran las obras al Sr. Arabía por énya razón no surge de las alegaciones de la demanda el derecho a la devolución que se solicita, pues si el remate se adjudicó defi-nitivamente a otra persona ha debido alegarse esto como he-cho, del cual nace el derecho de devolución y si se adjudicaron al Sr. Arabía, como el depósito que hizo el demandante había de responder también del cumplimiento de sus obligaciones como rematista ha debido alegarse que cumplió todas las que se impuso y que el depositó' estaba vigente en el momento en que la demandada rehusó llevar'a cabo las obras-ya quo pu-do estar extinguida o disminuida por multas e indemnizacio-nes antes de que la demandada desistiera de llevar a efecto las obras así como que el municipio tomó ese acuerdo por su mera conveniencia y no por faltas del rematante pues en este caso *166no tendría derecho a recobrar el depósito que garantizaba el cumplimiento de sus obligaciones como rematista.
Por las razones expuestas la demanda nó contiene alega-ción de donde surja la obligación del demandado de pagar la cantidad que se le reclama y por lo que fué condenado y debe ser revocada con permiso para enmendar la demanda.

Revocada la sentencia apelada, concediéndose permiso al demandante para enmendar su demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf disintió.